Allowable Subject Matter
	Claims 1-20 are allowed.

Most relevant references found: ("20160156338").
	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
decoding the name of detected radio stations, said method being intended to be implemented by a receiving system comprising at least one radio receiver, said detected radio stations each corresponding to a multiplexed radio signal received by said at least one radio receiver, each of said received multiplexed radio signals comprising a digital datum corresponding, at least intermittently, to the name of the radio station, said method comprising the following steps: " for each radio station belonging to a list of radio stations preselected from said detected radio stations, a first decoding (D1) of the digital datum at a first sampling frequency, comprising, at any given time, depending on the first sampling frequency, reading (R1) said digital datum to determine a possible name of the radio station, storing (S1) the successive possible names read and statistically processing the successive possible names read to determine (PROB1) a probable name of the radio station, " for any detected radio station not belonging to the list of preselected radio stations, a second decoding (D2) of the digital datum at a second sampling frequency lower than the first sampling frequency, comprising, at any given time, depending on the second sampling frequency, reading (R2) the digital datum to determine a possible name of the radio station, storing (S2) the successive possible names read, and comparing said possible name of the radio station determined at the time in question to the possible name determined at the preceding time in order to determine (PROB2), if two 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649